Citation Nr: 0002190	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
encephalopathy, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for fibrositis, as a 
residual of a right pelvis fracture, currently evaluated as 
20 percent disabling.  

3.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
March 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

In this case, the evidence shows that, in December 1992, the 
veteran submitted an informal application for an increased 
rating for her service-connected disabilities, and for a 
total disability rating based on individual unemployability 
(TDIU).  In a September 1993 rating action, the RO denied the 
claim for increased ratings, and deferred a decision on the 
TDIU claim.  More than one year later, in a November 1994 
rating action, the RO denied the veteran's TDIU claim.  In 
December 1994, a notice of disagreement from the veteran was 
received and, in May 1995, a statement of the case, 
addressing only the TDIU claim, was issued.  In June 1995, a 
VA Form 9 (Appeal to Board of Veterans' Appeals) was received 
at the RO, and, in August 1995, a hearing, at which the 
veteran testified, was conducted at the RO.  A supplemental 
statement of the case was issued in February 1996.  That 
document again only addressed the TDIU claim.  Thereafter, 
the case was forwarded to the Board in Washington, DC.  

In a July 1997 decision, the Board denied the veteran's TDIU 
claim.  She appealed that decision to the United States Court 
of Veterans Appeals (redesignated, effective March 1, 1999, 
as the United States Court of Appeals for Veterans Claims).  
In an Order issued by a Judge in May 1999, the Court 
determined that, in addition to the TDIU claim then in 
appellate status, additional claims, for an increased rating 
for encephalopathy and for right pelvis fibrositis, had also 
been properly before the Board.  Since the Board had failed 
to address those issues, and because a favorable 
determination regarding them could bear upon the veteran's 
eligibility for TDIU, the Court vacated the Board's July 1997 
decision, and remanded the case for an adjudication of the 
increased ratings claims, to be followed by a readjudication 
of the TDIU claim.  A copy of the Court's Order has been 
placed in the claims file.  

Shortly after issuance of the aforementioned Order, the case 
was received by the Board from the Court and, in December 
1999, the veteran's representative submitted additional 
written argument with respect to the issues on appeal.  
Thereafter, the case was forwarded to the undersigned for 
further review.  


REMAND

With regard to the claims for increased ratings, independent 
of the claim for TDIU, the Board notes that the former claims 
were denied by the RO in September 1993, and that decision 
was not appealed within one year.  The notice of disagreement 
(NOD) as to the RO's November 1994 denial of the TDIU claim 
was received in December 1994, and it does not appear that a 
timely NOD was filed with regard to the non-TDIU claims.  
Nevertheless, we recognize that, where a case has been 
remanded to the Board, the Order of the Court constitutes the 
law of the case, and the Board is bound to follow the Court's 
mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

As set forth above, it has been determined by the Court that 
claims for increased ratings for post-traumatic 
encephalopathy and right pelvis fibrositis are in appellate 
status, and an adjudication of those claims has been ordered.  
In this regard, however, it must be observed as an initial 
matter that the most recent medical records associated with 
the claims file are more than four years old.  Similarly, the 
most recent examination conducted for VA purposes is nearly 
seven years old.  In view of this stale evidence, an attempt 
to obtain more current records concerning these disabilities 
and a more contemporary examination of the veteran would be 
useful in adjudicating the veteran's claims.  

In addition to the foregoing, the Board notes that, in the 
Written Brief Presentation prepared by the veteran's 
representative in December 1999, an attempt to reopen the 
claim of entitlement to service connection for a hysterectomy 
was raised.  The RO has not had an opportunity to address 
this question in the first instance, and it is not properly 
before the Board at this time.  Since, however, establishing 
service connection for an additional disability could result 
in the RO reaching a favorable determination with respect to 
the TDIU claim (regardless of any determination made with 
respect to the claims for increased ratings presently on 
appeal), the attempt to reopen this claim must first be 
addressed by the RO before any final determination may be 
made regarding the TDIU claim.  See Henderson v. West, 
12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. 
App. 180 (1991), for the proposition that, where a decision 
on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The veteran should be notified that the RO will 
consider the issue concerning the attempt to reopen 
the claim for service connection for hysterectomy, 
and any development deemed necessary in that regard 
should be accomplished.  If any decision regarding 
this matter is adverse to the veteran, she should 
be so notified and afforded an opportunity to file 
a notice of disagreement.  If a timely notice of 
disagreement is filed, a statement of the case 
should be issued, and the veteran should be 
notified of the need to file a substantive appeal 
if she wishes the Board to address that issue.  

2.  The RO should contact the veteran and ask her 
to identify those places at which she has received 
treatment, since 1992, for post-traumatic 
encephalopathy and/or right pelvis fibrositis.  
Upon receipt of the veteran's reply, together with 
any appropriate authorization for disclosure, the 
RO should attempt to obtain, and associate with the 
file, copies of any records the veteran has 
identified, which are not currently part of the 
record on appeal.  

3.  Next, the veteran should be scheduled for an 
examination to evaluate the nature and extent of 
her encephalopathy and right pelvis fibrositis.  
All indicated tests, and any consultations deemed 
necessary, to include any psychiatric examination, 
should be accomplished.  Regarding the right hip, 
the extent of any functional loss due to weakened 
movement, excess fatigability, incoordination, 
and/or pain on use should be noted.  The examiner 
should also state whether any hip pain claimed by 
the veteran is supported by adequate pathology and 
is evidenced by her visible behavior.  Any 
additional impairment on use should be described in 
terms of the degree of additional range-of-motion 
loss, as per DeLuca v. Brown, 8 Vet. App. 202 
(1995) (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation, the 
examiner should note any loss in range of motion 
due to weakened movement, excess fatigability, 
incoordination, flare-ups and/or when the joint is 
used repeatedly over a period of time).  Specific 
findings should be made regarding range of motion 
of the right hip, to include the extent to which 
that motion deviates from normal.  The level of 
pain on motion should also be described.  All 
opinions expressed should be supported by reference 
to pertinent evidence.  Before evaluating the 
veteran, the examiner should review the claims 
folder, and a notation to the effect that this 
review of the record was accomplished should be 
included as part of any examination report.

4.  With regard to all the instructions set forth 
above, the veteran is hereby advised of her 
obligation to cooperate by providing the requested 
information to the extent possible and by 
reporting for any scheduled examination(s).  Any 
failure on the part of the veteran to cooperate 
with the RO may result in adverse action pursuant 
to 38 C.F.R. §§ 3.158, 3.655.  

5.  Upon completion of the foregoing development 
of the record requested by the Board, and any 
other development as may be deemed appropriate by 
the RO, the RO should enter its determination 
regarding the veteran's claims for an increased 
rating for post-traumatic encephalopathy, an 
increased rating for right pelvis fibrositis, and 
for entitlement to TDIU.  In doing so, and if 
consideration is given to the provisions of 
Diagnostic Code 9304 regarding the evaluation of 
any dementia due to head trauma, the RO is 
reminded to consider the criteria for evaluating 
that impairment that was in effect both prior to, 
and after the changes regarding that diagnostic 
code occurred in November 1996, and to apply the 
criteria which would result in a more favorable 
rating.  In any case, if the decision results in 
an increased rating, and/or a grant of TDIU, the 
veteran should be asked whether that satisfies her 
appeal.  If she replies in the negative, or not at 
all, or if her claims continue to be denied, she 
and her accredited representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case.  This 
document should include and address the provisions 
of 38 C.F.R. §§ 4.40, 4.45, as well as any other 
applicable law and regulations relating to the 
evaluation of her claims.  The veteran and her 
representative should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

Although no further action is required of the veteran until 
she receives further notice, she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


